
	

113 HR 846 IH: Diagnostic Imaging Services Access Protection Act of 2013
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 846
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Olson (for
			 himself, Ms. McCollum,
			 Mr. Roskam,
			 Mr. Barrow of Georgia,
			 Mr. Guthrie,
			 Mr. Palazzo,
			 Mr. Roe of Tennessee,
			 Mrs. Black,
			 Mr. Coble,
			 Mr. Ribble,
			 Mr. Harper,
			 Mr. McKinley,
			 Mrs. Blackburn,
			 Mr. Pascrell,
			 Mr. Renacci,
			 Mrs. Capito,
			 Mr. Nunes,
			 Mr. Tiberi,
			 Mr. Bilirakis,
			 Mr. Loebsack,
			 Mr. Mulvaney,
			 Mr. Crenshaw,
			 Mr. Bucshon,
			 Mr. Price of Georgia,
			 Ms. Jenkins,
			 Mr. Owens,
			 Mr. Reed, Mr. Amodei, Mr.
			 Kinzinger of Illinois, Mr.
			 Schock, Mr. Braley of
			 Iowa, Mr. Burgess,
			 Mr. Harris,
			 Mr. Rogers of Michigan,
			 Mr. Heck of Nevada,
			 Mrs. Capps,
			 Mr. Shimkus,
			 Mr. Griffin of Arkansas,
			 Mr. Latta,
			 Mr. Walden,
			 Mr. Boustany,
			 Mr. Matheson, and
			 Mr. Terry) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  the continued access of Medicare beneficiaries to diagnostic imaging
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Diagnostic Imaging Services Access
			 Protection Act of 2013.
		2.Medicare payment
			 for imaging servicesSection
			 1848(b)(4) of the Social Security Act (42 U.S.C. 1395w–4(b)(4)) is amended by
			 adding at the end the following new subparagraph:
			
				(E)Limitation on
				application of multiple procedure payment reductionThe Secretary
				may not apply a multiple procedure payment reduction policy to the professional
				component of imaging services furnished on or after 30 days after the date of
				the enactment of this subparagraph, until the Secretary publishes in the
				Federal Register the following:
					(i)An
				analysis of the information used in the final rule to implement the physician
				fee schedule under this section in 2013 to determine what, if any, efficiencies
				exist within the professional component of imaging services when 2 or more
				studies are performed on the same patient on the same day.
					(ii)Detailed
				information on—
						(I)which activities
				in the vignettes in such rule were assigned reduction percentages of 0, 25, 50,
				75, and 100 percent;
						(II)how such
				percentage reductions for the pre-, intra-, and post-service work were
				determined and calculated; and
						(III)the clinical
				aspects that went into those
				decisions.
						.
		
